Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 9/3/2019.  

Claim Objections
Claim 15 is objected to for the following informalities:  The term “the fan” lacks antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each claim further specifies characteristics from an alternative of the Markush group without requiring the alternative.  The rejection can be overcome with claim language similar to:  The device of claim 6, wherein the additive is an insect attractant or luring substance and wherein the insect attractant or luring substance is whey powder or cooked whey powder.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland et al. (CA 2623601).

Regarding claim 1, Holland discloses:
A device for clarifying and enhancing liquid for improved luring of flying insects comprising: a segregator (see fig 5, ref 265) for passing the liquid therethrough having openings sized sufficiently 5small to collect insect eggs and larvae and permit the passage of the liquid (see paragraph 0040); a unit (243) for receiving an additive and releasing the additive into the liquid passing through the filter (see paragraph 0035); and a housing (see fig 5, ref 248) for retaining the segregator and unit.

Regarding claim 2, Holland discloses:
The device of claim 1, wherein the housing comprises an outer wall (248) and an inner 10wall (222) defining an outer space formed between the outer wall and inner wall and an inner space formed by the inner wall (see fig 5).

Regarding claim 5, Holland discloses:
The device of claim 1, wherein the unit comprises apertures for releasing the additive (see paragraph 0035).


The device of claim 1, wherein the additive is an insect attractant or luring 20substance (see paragraph 0035), dye or cleaner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (CA 2623601) in view of Obviousness.

Regarding claim 3, Holland discloses:
The device of claim 2, wherein the segregator is contained in the outer space (space external of 222), but does not disclose that the unit is contained in the inner space. It would have been obvious to one 

Regarding claim 4, Holland discloses:
The device of claim 3, wherein the housing comprises openings to allow the 15liquid to exit the device and the inner wall comprises openings to allow the liquid to enter the outer space from the inner space (see fig 6, ref 310 and paragraph 0054).

Regarding claim 10, Holland discloses the claimed invention except for the filter being natural fiber.  It would have been obvious to one having ordinary skill in the art at the time of filing  to utilize natural fibers for the filter material for the purpose of environmental friendliness, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Regarding claims 11 and 12, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  It would have been obvious to one of ordinary skill in the art to utilize the device of Holland for the claimed intended uses.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (CA 2623601) in view of Hall (US 6,708,443).

Regarding claim 13, Holland discloses:
An apparatus for reducing populations of aquatically hatched insects comprising: a trap assembly (see fig 5) comprising a housing (248) and a capture chamber (see fig 5, the space directly under roof 245) for collecting the insects; a reservoir (252) below the trap assembly for retaining a liquid, the reservoir having a drain opening (220); a gap defining a space between the trap assembly and reservoir (the space above the fluid in 252 and below the space of roof 245 where reference number 220 of fig 5 is located); a device for clarifying and enhancing the liquid for improved luring of the insects 15securable to the reservoir to receive the liquid from the reservoir via the drain opening, the device comprising a segregator having openings sized sufficiently small to collect eggs and larvae of the insects and permit the passage of the liquid, a unit for receiving an additive and releasing the additive into the liquid passing through the filter, and a housing for retaining the segregator and unit; and  20a valve between the drain opening and the device for selectively opening and closing the drain opening (see the rejection of claim 1).
Holland does not disclose a suction mechanism for drawing 10insects into the housing.
Hall teaches an insect capture device having a suction mechanism for drawing insects into the housing (see col 15, line 48 – col 16, line 25).  It would have been obvious to one of ordinary skill in the art at the 

Regarding claim 14, Holland as modified discloses:
The apparatus of claim 13, wherein the filtered liquid is returned to the reservoir (see Holland fig 1, ref 29).

Regarding claim 15, Holland as modified discloses:
The apparatus of claim 13, wherein the fan is activated by detection of vibration or sound of an insect in the gap (see Hall col 5, lines 32-44).

Regarding claim 16, Holland as modified discloses:
The apparatus of claim 15, wherein the activation of the suction mechanism is delayed upon detection of vibration or sound to allow the insect to oviposition in the liquid (see Hall col 5, lines 32-44).

Regarding claim 17, Holland as modified discloses the apparatus of claim 13, but does not disclose the suction device having multiple speeds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a multi-speed fan for the purpose of adjusting the fan to the size of the target insects, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  

Regarding claim 18, Holland as modified discloses:
The apparatus of claim 13, wherein the additive is an insect attractant or luring substance (see Holland paragraph 0035), liquid cleaner, or dye.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/